[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                    JULY 1, 2005
                                 No. 04-14938                     THOMAS K. KAHN
                             Non-Argument Calendar                    CLERK
                           ________________________

                    D. C. Docket No. 03-02269-CV-T-27TGW

JEFFERY CHARLES COOK,

                                                            Petitioner-Appellant,

                                       versus

RANDY BRYANT, Warden,

                                                                Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                (July 1, 2005)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Jeffery Charles Cook, a Florida prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2254 habeas petition. We granted a

certificate of appealability (“COA”) on the following issues:
       (1)     Are either Blakely v. Washington, 542 U.S. ___, 124 S.Ct.
               2531, 159 L.Ed.2d 403 (2004), or United States v. Booker, 543
               U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), retroactive to
               cases on collateral review pursuant to Teague v. Lane, 489 U.S.
               288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989)?

       (2)     If so, is the appellant able to challenge his sentences on
               collateral review pursuant to 28 U.S.C. § 2244(d)(1)(C)?

       On appeal, Cook argues that justice requires retroactive application to all

who are similarly situated. He asserts that he did not stipulate to any of the

relevant facts used to enhance his sentence. Since granting the COA we have held

in United States v. Varela, 400 F.3d 864, 868 (11th Cir. 2005) and United States v.

Swindall, 107 F.3d 831, 834 n.4 (11th Cir. 1997) that Booker is not retroactively

applicable to cases on collateral review. Thus, the district court did not err in

denying Cook’s § 2254 petition. See Varela, 400 F.3d at 868; Swindall, 107 F.3d

at 834 n.4.1 Because the first question is answered negatively, we need not address

the second question.

       AFFIRMED.




       1
          As in Varela, after we issued a COA, the Supreme Court further explained in Booker
that the holding in Blakely applies to the Federal Sentencing Guidelines. See Varela, 400 F.3d at
865 n.1. Thus, to the extent Cook’s appeal turns on the application of Blakely, it also turns on
the application of Booker.

                                                2